                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 19-50189-amk
Robert Cummings                                                                                            Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-5                  User: spete                        Page 1 of 1                          Date Rcvd: Oct 10, 2019
                                      Form ID: pdf746                    Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 12, 2019.
db             +Robert Cummings,   2325 Bailey Rd.,   Cuyahoga Falls, OH 44221-3421
tr             +Harold A. Corzin,   304 N Cleveland-Massillon Road,   Commonwealth Square,
                 Akron, OH 44333-9302
               +ORIANA HOUSE INC,   ATTN: PAYROLL DEPT,   885 E BUCHTEL AVE,   AKRON, OH 44305-2338

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Oct 10 2019 22:30:12     Cynthia J. Thayer,
                 US Department of Justice,   201 Superior Avenue,   Suite 441,   Cleveland, OH 44114-1234
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 10, 2019 at the address(es) listed below:
              Harold A. Corzin    hcorzin@csu-law.com, ccorzin@aol.com;oh32@ecfcbis.com
              Keith Rucinski     efilings@ch13akron.com
              Rebecca J. Sremack    on behalf of Trustee Keith Rucinski rebecca@sremacklaw.com
              Rebecca J. Sremack    on behalf of Debtor Robert Cummings rebecca@sremacklaw.com
                                                                                            TOTAL: 4




         19-50189-amk            Doc 66       FILED 10/12/19            ENTERED 10/18/19 17:06:23                    Page 1 of 3
                                                   ENTERED PURSUANT TO ADMINISTRATIVE ORDER NO. 19-03.
                                                   JOSIAH C. SELL, ACTING CLERK OF BANKRUPTCY COURT

                                                   BY: _____________________________________
                                                        /s/ Stephanie Pete
                                                       Deputy Clerk


               Dated: 03:50 PM October 10 2019




                                          THE UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF OHIO

                     IN RE:                                           )   CHAPTER 13
                                                                      )   CASE NO: 19-50189
                     Robert Cummings                                  )
                                                                      )   Alan M. Koschik
                                                                      )   BANKRUPTCY JUDGE
                                                  DEBTOR(S)           )
                                                                      )   ORDER CHANGING EMPLOYER
 CHAPTER 13          Last 4 digits of SSN: 4500                       )   DEDUCTIONS PURSUANT TO
 Keith L. Rucinski                                                    )   PER 10/8/19 AMENDED PLAN
      Trustee
One Cascade Plaza,
                                                                      )
    Suite 2020                                                        )
Akron, OH 44308
  (330)762-6335
        Fax              It appearing to the Court that the payment by the Debtor(s) must be changed to
  (330)762-7072      properly fund the Chapter 13 Plan repayment.

                         IT IS, THEREFORE, ORDERED:

                       That the Debtor’s employer, ORIANA HOUSE INC, change the deduction to $100.00
                     MONTHLY from the Debtor’s wages and forward the same to the following address:

                                                   OFFICE OF THE CHAPTER 13 TRUSTEE
                                                  KEITH L. RUCINSKI, CHAPTER 13 TRUSTEE
                                                          3600 MOMENTUM PLACE
                                                           CHICAGO, IL 60689-5336

                     **PLEASE IDENTIFY WITH REMITTANCE THE NAME AND CASE NUMBER:
                             19-50189
                             Robert Cummings

                                                                     ###




         19-50189-amk           Doc 66      FILED 10/12/19         ENTERED 10/18/19 17:06:23              Page 2 of 3
                     Respectfully submitted,


                     /s/ Keith L. Rucinski
                     Keith L. Rucinski,Chapter 13 Trustee                    If you have any questions regarding this
                     Ohio Reg. No. 0063137                                   information please contact:
                     Joseph A. Ferrise, Staff Attorney                       Office of the Chapter 13 Trustee
                     Ohio Reg., No 0084477                                   330-762-6335
                     One Cascade Plaza, Suite 2020
                     Akron, OH 44308
                     Tel 330.762.6335
                     Fax 330.762.7072
                     krucinski@ch13akron.com
                     jferrise@ch13akron.com

                     cc:   Robert Cummings
                           2325 Bailey Rd.
                           Cuyahoga Falls, OH 44221
                           (Via Regular Mail)

                           REBECCA J SREMACK ESQ (via ECF)

                           Keith L. Rucinski. Chapter 13 Trustee (via ECF)

                           ORIANA HOUSE INC
                           885 E BUCHTEL AVE
                           AKRON, OH 44305
                           (Via Regular Mail)

 CHAPTER 13                Office of the US Trustee (via ECF)
 Keith L. Rucinski
      Trustee
One Cascade Plaza,
    Suite 2020
Akron, OH 44308
  (330)762-6335
        Fax
  (330)762-7072




         19-50189-amk           Doc 66         FILED 10/12/19   ENTERED 10/18/19 17:06:23                Page 3 of 3
